MEMORANDUM**
Jaswinder Singh (“Singh”) petitions for review of the Board of Immigration Appeals’s (“BIA”) summary dismissal of his appeal. We have jurisdiction under 8 U.S.C. § 1105a(a)(2), as amended by Section 309(c) of the Illegal Immigration Reform and Immigrant Responsibility Act, and we deny the petition.
Singh filed a Notice of Appeal (Form EOIR-26) with the BIA on which he provided a two-sentence conclusory explanation of his reasons for appeal from an adverse decision by an immigration judge and indicated also that he would file a brief. Because he failed to file the brief he promised, the BIA summarily dismissed Singh’s appeal.
Singh did not raise the issue of the summary dismissal in his brief to this Court. This Court does “not ordinarily consider matters on appeal that are not specifically and distinctly argued” in the opening brief, United States v. Mateo-Mendez, 215 F.3d 1039, 1043 (9th Cir.2000) (citation omitted); and, having been given no sufficient reason to do otherwise, we decline to do so here. Accordingly, we regard Singh’s failure as a waiver of his right to challenge the BIA’s decision.
Even if Singh had properly challenged the BIA’s summary dismissal, his petition would fail because he failed to adequately specify his reasons for appeal in Form EOIR-26 (stating only the conclusion that he had made his case for asylum) or file a brief with the BIA. See Casas-Chavez v. INS, 300 F.3d 1088, 1090 (9th Cir.2002).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.